Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimer filed May 3rd, 2022 has been approved. The nonstatutory double patenting rejection set forth in the Non-Final Rejection dated December 9th, 2021 has been overcome.

Response to Amendment
The Amendment filed May 3rd, 2022 has been entered. Claims 1-4, 1, and 13-20 remain pending in the application. Applicant’s amendments to the claims have overcome the 35 U.S.C. 112(d) rejection and some of the 35 U.S.C. 102 rejections (see below for details). However, some of the 35 U.S.C. 102 rejections and the 35 U.S.C. 103 rejections have not been overcome.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the recently amended portion of amended claim 1, the limitations addressing “substrates” (i.e. “is included in one substrate”, “is included in another substrate”, etc.) are unclear. In the art of photolithography, a substrate is commonly understood to refer to the underlying layer/material onto which film forming compositions (such as the instant photocurable composition) are applied. Thus, the limitation of a molecular moiety structure being included in a substrate is not clear to one of ordinary skill in the art with out further context. The applicant’s specification provides no further context or clarification on this matter.
	For the sake of compact prosecution, a reasonable interpretation could be made that the limitation is meant to relate to the application of the composition on a substrate(s). However, this relates to a second clarity issue: the same portion of amended claim 1 begins with the limitation “wherein the photocurable composition is provided such that…”, going on to describe the aforementioned “in a substrate” features. However, as this is a composition claim, it is unclear what material affect this “is provided” limitation has on the claimed composition. This limitation is unclearly defined due to the aforementioned issues with the “in a substrate” features, and a reasonable interpretation of this whole portion would suggest that the “is provided” limitation relates not to the makeup of the composition itself, but rather a method of applying the composition to a substrate(s). For compact prosecution, in the absence of further clarifying material, the last limitation of amended claim 1 beginning “wherein the photocurable composition is provided…” will be interpreted as having no material impact on the makeup of the claimed composition.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 4, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al. (U.S. 3,852,256), hereinafter Parker.
Regarding claim 1, Parker teaches a photocurable composition (Example 22; Col. 21) comprising: at least one compound (Example 12, Col. 21 and Col. 18; p-azidobenzoyloxyhydroxypropyl, Col. 18 line 31) having an azide structure; a hydrocarbon structure which is in the structure of the at least one compound (propyl group; Col. 18, line 31); and a solvent (methyl ethyl ketone and ethylene glycol monoethyl ether acetate; Col 21, Lines 41-42). Parker further teaches that the at least one compound (Example 12; Col. 18) is a compound obtained by an addition reaction of a carboxylic acid compound (p-azidobenzoic acid; Col. 18, Line 19) with an epoxy compound (polyglycidal methacrylate; Col. 18, Line 19).
Regarding claim 4, Parker further teaches that the hydrocarbon structure (propyl group; Col. 18, line 31) is a saturated, linear hydrocarbon group having a carbon atom number of 3.
Regarding claim 10, Parker further teaches that a content of the at least one compound (Example 12; Col. 21, line 40) is 30 to 100% by mass relative to the mass of solid content of the photocurable composition (91%; solid content is the 2% by weight of Example 12 and the 0.2% by weight of Michler's ketone; 2%/(2%+0.2%) = 0.91; Col. 21, Lines 39-43).
Regarding claim 13, Parker further teaches a method for producing a coated substrate comprising steps of: (i) applying the photocurable composition according to claim 1 to a substrate (Col. 21, Lines 44-45); and (ii) exposing the applied photocurable composition to light (Col. 21, Line 48).

Claims 1, 4, 10, and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Endo et al. (U.S. 2019/0079397 A1), hereinafter Endo.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Endo teaches a photocurable composition (Preparation Example 22; [0225]) comprising: at least one compound (E-20; [0193] and [0142]) having an azide structure and a hydrocarbon structure (many, Ex: naphthalene structure; E-20, [0142]); and a solvent (propylene glycol monomethyl ether, [0225]). Endo further teaches that the at least one compound (E-20, [0193]) is a compound obtained by an addition reaction of a carboxylic acid compound (p-azidobenzoic acid; [0193]) with an epoxy compound ([0193]).
Regarding claim 4, Endo further teaches that the hydrocarbon structure (naphthalene structure; E-20, [0142]) is an unsaturated, cyclic hydrocarbon group having a carbon atom number of 10.
Regarding claim 10, Endo further teaches that a content of the at least one compound (Synthesis Example 22; [0225]) is 30 to 100% by mass relative to the mass of solid content of the photocurable composition (>99%, [0225]; solid content is (5.00 g * 0.2062 = 1.031 g) of the resin and (0.10 g * 0.01 = 0.001 g) of a surfactant; 1.031/(1.031 + 0.001) = >0.99).
Regarding claim 13, Endo further teaches a method for producing a coated substrate comprising steps of: (i) applying the photocurable composition according to claim 1 to a substrate ([0239]); and (ii) exposing the applied photocurable composition to light ([0240]).
Regarding claim 14, Endo further teaches, after step (i), a step (ia) of heating the applied photocurable composition at 100 degrees C for 1 minute ([0239]).
Regarding claim 15, Endo further teaches that the exposure light in the step (ii) has a wavelength of 172 nm ([0240]).
Regarding claim 16, Endo further teaches that the exposure dose of the exposure light in the step (ii) is 500 mJ/cm2 ([0240]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17-19 are rejected under 35 U.S.C. 103 as being obvious over Endo et al. (U.S. 2019/0079397 A1), hereinafter Endo.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claims 17-19, Endo does not specifically teach the use of the composition (Preparation Example 22) containing the compound (E-20) in the methods of the instant claims. However, Endo does teach the use of general compound (E) having the partial structure of Formula (1-8) (see claim 1 of Endo) in the methods of the instant claims (see Claims 20, 22, 24, 29, and 31 of Endo), and E-20 is an explicit example of the general compound (E) ([0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the specific compound E-20 ad the compound (E) in the methods of Claim 24/22/1, Claim 31/29/1, and Claim 20/16/1 of Endo. As E-20 is disclosed as a specific example of compound (E), one of ordinary skill would reasonable expect that E-20 could be used in disclosed methods in place of compound (E).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Response to Arguments
Applicant’s arguments, see page 8, filed May 3rd, 2022, with respect to the rejections over Iwaki, Martin, and Steenackers have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejections over Iwaki, Martin, and Steenackers have been withdrawn. 

Applicant's arguments, see page 8, filed May 3rd, 2022, with respect to the rejections over Parker and Endo have been fully considered but they are not persuasive. Applicant argues that none of Iwaki, Parker, Martin, Steenackers, and Endo teach “a photocurable composition” … “wherein the at least one compound” … “and wherein the photocurable composition is provided such that …”. As the second portion (“wherein the at least one compound”) is from the now canceled claim 9, the addition of said second portion does overcome the rejections in view of each Iwaki, Martin, and Steenackers, but not the rejections in view of each Parker and Endo. 
Furthermore, since the third portion (“and wherein the photocurable composition is provided such that …”) is unclear in how it materially limits the claimed composition and is being interpreted as not materially affecting the makeup of the claimed composition for the sake of compact prosecution, as described above, the addition of said third portion into claim 1 does not overcome the rejections in view of each Parker and Endo.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737  		/DUANE SMITH/                                               Supervisory Patent Examiner, Art Unit 1737